United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, LA GUARDIA AIRPORT,
New York City, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 14-244
Issued: July 10, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On November 15, 2013 appellant filed a timely appeal from merit decisions of the Office
of Workers’ Compensation Programs (OWCP) dated June 3 and September 30, 2013. The claim
was docketed as No. 14-244.
On September 22, 2012 appellant, a transportation security officer, filed a traumatic
injury claim alleging that at 11:30 a.m. on September 18, 2012 he sprained a trapezoid muscle
lifting a stack of bins. On the claim form, an employing establishment supervisor indicated that
a surveillance video was reviewed covering the time period 10:00 a.m. to 12:30 p.m. on the day
in question, and that the injury described was not seen. Appellant left work at 12:30 p.m.
On November 7, 2012 OWCP accepted that on September 18, 2012 appellant sustained
sprain of the back, thoracic region, and sprain of shoulder and upper arm, rotator cuff. In a
June 3, 2013 decision, it rescinded acceptance of his claim, based on evidence submitted by the
employing establishment, including a surveillance DVD.1 Following a July 16, 2013 hearing, by
1

The June 3, 2013 rescission decision incorporated an April 8, 2013 notice of proposed rescission. In the April 8,
2013 notice, OWCP indicated that it had reviewed a surveillance DVD.

decision dated September 30, 2013, an OWCP hearing representative affirmed the June 13, 2013
decision.2
The Board has duly considered the matter and finds that this case is not in posture for
decision. Upon review of the case record submitted by OWCP, the Board finds that the record
before it is incomplete because the DVD covering appellant’s work area from 10:00 a.m. to
12:30 p.m. on September 18, 2012, that was furnished to OWCP by the employing establishment
is not readable.3 The burden is on OWCP to rescind acceptance of a claim.4 In light of OWCP’s
reliance on the surveillance DVD as evidence to rescind acceptance of this claim, the Board finds
this case is not in posture for decision as the record before the Board is incomplete and would not
permit an informed adjudication of the case by the Board. The case must therefore be remanded
to OWCP to furnish a readable DVD5 and for further reconstruction and assemblage deemed
necessary, to be followed by an appropriate de novo decision.6

2

OWCP’s hearing representative also affirmed a March 18, 2013 decision denying three recurrence claims. As
resolution of the claimed recurrences rests on resolution of whether OWCP met its burden of proof to rescind
acceptance of appellant’s claim, it would be premature for the Board to address the issue at this time.
3

The Board’s technical staff examined the DVD found it to be encrypted and unreadable.

4

Section 8128 of Federal Employees’ Compensation Act provides that the Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128.
The Board has upheld OWCP’s authority to reopen a claim at any time on its own motion under section § 8128 and,
where supported by the evidence, set aside or modify a prior decision and issue a new decision. The power to annul
an award, however, is not an arbitrary one and an award for compensation can only be set aside in the manner
provided by the compensation statute. OWCP’s burden of justifying termination or modification of compensation
holds true where OWCP later decides that it has erroneously accepted a claim for compensation. In establishing that
its prior acceptance was erroneous, OWCP is required to provide a clear explanation of its rationale for rescission.
Amelia S. Jefferson, 57 ECAB 183 (2005).
5

The Board’s technical staff suggests that the DVD be in AVI or MPEG format.

6

On November 13, 2013 OWCP found that an overpayment of compensation in the amount of $3,904.21 had
been created because the acceptance of appellant’s claimed injury was rescinded. Appellant did not file an appeal
from the November 13, 2013 decision with the Board.

2

IT IS HEREBY ORDERED THAT the September 30, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: July 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

